          Case 1:19-cr-00342-LGS Document 43 Filed 09/21/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,

                v.                                             [PROPOSED]
                                                                 ORDER
 Joseph Bagaglia,
                                                              19 Cr. 342 (LGS)

                           Defendant.


        WHEREAS, with the defendant’s consent, his guilty plea allocution was made before a

United States Magistrate Judge on September 16, 2020;

        WHEREAS, a transcript of the plea allocution was made and thereafter was transmitted to

the District Court;

        WHEREAS, upon review of the transcript, this Court has determined that the defendant

entered the guilty plea knowingly and voluntarily and that there was a factual basis for the guilty

plea;

        IT IS HEREBY ORDERED that the defendant’s guilty plea is accepted.


SO ORDERED:

Dated: New York, New York
       September 21, 2020
